Title: To James Madison from Josef Yznardy, 6 December 1807
From: Yznardy, Josef
To: Madison, James



Honored Sir,
Consulate of the United States of America Cadiz 6th. December 1807.

In a hurry of business the 4th. day of this month, Capt. Solomon Southwick at a late hour in the evening appeared for his Papers, and owing to the same, papers belonging to another Vessell were delivered him, which without any examination he left the Office went on board and sailed the following morning very early; & allthough the mistake was found out the evening of his Sailing the evil could not be remedied.  It was an error that could and can happen the most vigilent and carefull, particularly, as both are Ships and bound to New York. one the Columbus and the other the Columbia; to prevent any detention &ca. to the Columbia I thought proper to give her a Certificate mentioning the particulars, with a request to Commanders of Ships of War not to detain her navigation to New York, where the mistake is to be rectified, having given due notice to the Collector.
The motive of molesting your attention on this Subject, is fearing that my Antoganist Mr. Meade should write and represent it in a different light; not doubting but you will be pleased to take into consideration that in the Space of fourteen Years this is the first error that has been committed in this Office.
I hope that my Dispatches to you Sir respecting the Algerines Pr the Schooner Hamilton Capt. Burroughs, Baltimore, Ship Perseverance Capt. Connell, and Schooner Middleton Capt. Whittemore New York reached safe to hand.  With sentiments of high consideration I have the honor to be, Respected Sir Your most obedt. humble Servants

Josef Yznardy

